Citation Nr: 0209872
Decision Date: 08/14/02	Archive Date: 11/06/02

DOCKET NO. 99-00 419               DATE AUG 14, 2002

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to an initial disability evaluation in excess of 30
percent for generalized anxiety disorder.

REPRESENTATION

Appellant represented by: Puerto Rico Public Advocate for Veterans
Affairs

WITNESS AT HEARING ON APPEAL

The veteran's private psychiatrist

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran served on active duty from April to November 1974. This
matter comes before the Board of Veterans' Appeals (Board) on
appeal from a May 1998 rating decision of the Department of
Veterans Affairs (VA), San Juan, Puerto Rico, regional office (RO).
In that rating decision, the RO assigned a 30 percent initial
disability evaluation for the veteran's service-connected
generalized anxiety disorder.

In May 2000, the Board rendered a decision on the veteran's claim
for entitlement to an initial disability evaluation in excess of 30
percent for generalized anxiety disorder. In April 2001, the United
States Court of Appeals for Veterans Claims (known as the United
States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter, "the Court") vacated the Board's decision and
remanded the case.

In October 2001, the Board remanded the case to the RO for further
development. The case has returned for appellate review.

FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an
equitable disposition of the veteran's claim.

2. The Board has considered both the pre-November 1996 and the
post-November 1996 rating criteria in connection with the facts of
this case in adjudicating the veteran's claim for an increased
initial disability evaluation for generalized anxiety disorder;
neither set of criteria is more favorable to the veteran's claim
than the other.

2 -

3. VA examiners in 1997, 1999, and 2002 have concluded that it is
likely that the veteran's reported psychiatric symptomatology is
the result of malingering, and/or that it is exaggerated for the
purpose of obtaining additional benefits.

4. The veteran's service-connected generalized anxiety disorder has
not been objectively shown, since January 1994, to be productive of
considerable impairment of the ability to establish or maintain
effective or favorable relationships with people, and
psychoneurotic symptoms which result in such reduction in
reliability, flexibility and efficiency levels as to result in
considerable industrial impairment; nor has it been objectively
shown to result in occupational and social impairment with reduced
reliability and productivity due to such symptoms as: flattened
affect; circumstantial, circumlocutory, or stereotyped speech;
panic attacks more than once a week; difficulty in understanding
complex commands; impairment of short and long term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; difficulty in establishing and maintaining
effective work and social relationships.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for
generalized anxiety disorder, since January 1994, have not been
met. 38 U.S.C.A. 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126
(West 1991 & Supp. 2002); 38 C.F.R. 4.7, 4.124a, 4.132, Diagnostic
Code 9400 (1996), amended by 38 C.F.R. 4.130, Diagnostic Code 9400
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as
amended at 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a)).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the pendency of
the veteran's appeal, the Veterans' Claims Assistance Act of 2000
(VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106,
5107, 5126 (West Supp. 2002), was signed into law. The VCAA
eliminates the concept of a well-grounded claim, redefines the
obligations of VA with respect to the duty to assist, and
supersedes the decision of the United States Court of Appeals for
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999),
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App.
Nov. 6, 2000) (per curiam order) (holding that VA cannot assist in
the development of a claim that is not well grounded). The VCAA
also includes an enhanced duty to notify a claimant as to the
information and evidence necessary to substantiate a claim for VA
benefits. The VCAA is applicable to all claims filed on or after
the date of enactment, November 9, 2000, or filed before the date
of enactment and not yet final as of that date. VCAA; see also
Karnas v. Derwinski, 1 Vet. App. 308 (1991). In this case, the
Board finds that VA's duties, as set out in the VCAA, have been
fulfilled with respect to the claim concerning generalized anxiety
disorder.

First, VA has a duty to notify the appellant of any information and
evidence needed to substantiate and complete a claim. VCAA,
codified as amended at 38 U.S.C.A. 5102 and 5103. In this regard,
the Board notes that the November 1998 statement of the case and
the April 1999, and April 2002 supplemental statements of the case,
which were issued to the veteran, notified him of the evidence
required to grant his claim, and of the information and evidence
needed to substantiate and prove his claim. Thus, the notification
requirements of the VCAA have been satisfied', and there is no
outstanding duty to inform the veteran that any additional
information or evidence is needed.

- 4 -

Second, VA has a duty to assist the appellant in obtaining evidence
necessary to substantiate the claim. VCAA codified at 38 U.S.C.A.
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001)
(to be codified at 38 C.F.R. 3.159(c)). As to this duty to assist,
it is observed that the veteran's service medical records have been
associated with the claims file, and the RO obtained the records of
the veteran's relevant post service medical treatment that he
indicated were available, to include records from the Social
Security Administration (SSA). In September 1997, the Board notes
that the RO received copies of the veteran's SSA records. Further,
it is observed that the veteran was examined in several times, most
recently in February 2002, for VA purposes in connection with his
claim regarding his service-connected generalized anxiety disorder.

Under these circumstances, the Board finds that, as with the notice
requirements of the VCAA, the development requirements of that law
also have been met. In an October 2001 letter addressed to the
veteran, the RO requested additional evidence and notified the
veteran of the type of evidence necessary to substantiate the
claim. The RO informed him that it would assist in obtaining
identified records, but that it was the veteran's duty to give
enough information to obtain the additional records and to make
sure the records were received by VA. See Quartuccio v. Principi,
No. 01-997 (U.S. Vet. App. June 19, 2002) (holding that both the
statute, 38 U.S.C. 5103(a), and the regulation, 38 C.F.R. 3.159,
clearly require the Secretary to notify a claimant which evidence,
if any, will be obtained by the claimant and which evidence, if
any, will be retrieved by the Secretary). Therefore, the Board may
proceed to address the merits of the veteran's claim.

In a written statement received by the RO in January 2002, the
veteran reported that he had submitted all of the evidence in his
possession and that it was all of record. Therefore, the Board may
proceed to address the merits of the veteran's claim.

5 -

Initial disability evaluation in excess of 30 percent for
generalized anxiety disorder

Under the applicable criteria, disability evaluations are
determined by comparing the symptoms the veteran is presently
experiencing for a particular service- connected disability with
criteria set forth in VA's Schedule for Rating Disabilities, which
are based on average impairment in earning capacity. 38 U.S.C.A.
1155; 38 C.F.R. 4.1. Separate diagnostic codes identify the various
disabilities. When making determinations as to the appropriate
rating to be assigned, VA must take into account the veteran's
entire medical history and circumstances. See 38 C.F.R. 4.1;
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). The current
level of disability, however, is of primary concern. See Francisco
v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a claim
based on disagreement with the original rating awarded and a claim
for an increased rating. Fenderson v. West, 12 Vet. App. 119
(1999). In this case, the veteran's claim for an initial disability
evaluation in excess of 30 percent for generalized anxiety disorder
is from an original rating in May 1998. The veteran filed his
notice of disagreement in June 1998, the RO issued the statement of
the case in November 1998, and the veteran filed his timely
substantive appeal later in November 1998. The distinction may be
important in determining the evidence that can be used to decide
whether the original rating on appeal was erroneous and in
determining whether the veteran has been provided an appropriate
statement of the case. Fenderson at 126. With an initial rating,
the RO can assign separate disability ratings for separate periods
of time based on the facts found. Id. With an increased rating
claim, "the present level of disability is of primary importance."
Francisco at 58. This distinction between disagreement with the
original rating awarded and a claim for an increased rating is
important in terms of VA adjudicative actions. See Fenderson.

The RO did not phrase the issue in terms of an initial rating for
service-connected generalized anxiety disorder in excess of 30
percent; however, the Board concludes

- 6 -

that the veteran was not prejudiced by this in the circumstances of
this case. The RO's statement of the case and supplemental
statement of the case provided the veteran with the appropriate
applicable law and regulations and an adequate discussion of the
basis for the RO's assignment of an initial compensable disability
evaluation for the service-connected generalized anxiety disorder.
According to the statement and supplemental statements of the case,
the RO did not limit its consideration to only the recent medical
evidence of record, and did not therefore violate the principle of
Fenderson. The RO, in effect, considered whether the facts showed
that the veteran was entitled to a higher disability rating for
this condition for any period of time since his original claim.

Thus, the RO did comply with the substantive tenets of Fenderson in
its adjudication of the veteran's claim for an increased rating for
his generalized anxiety disorder. He has been provided appropriate
notice of the pertinent laws and regulations and has had his claim
of disagreement with the original rating properly considered based
on all the evidence of record.

In accordance with 38 C.F.R. 4.1, 4.2 (2001) and Schafrath, 1 Vet.
App. 589, the Board has reviewed the service medical records
pertaining to the service-connected disability at issue. The Board
has found nothing in the historical record which would lead it to
conclude that the current evidence of record is not adequate for
rating purposes, nor has the Board found any of the historical
evidence in this case to be of sufficient significance to warrant
a specific discussion herein.

Disability evaluations are determined by the application of a
schedule of ratings that is based on average impairment of earning
capacity. 38 U.S.C.A. 1155; 38 C.F.R@ 4.1 (2001). Separate
diagnostic codes identify the various disabilities. Where there is
a question as to which of two evaluations shall be applied, the
higher evaluation will be assigned if the disability picture more
nearly approximates the criteria required for that rating.
Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7 (2001).

7 -

The Board of Veterans' Appeals (Board) granted service connection
for generalized anxiety disorder in May 1998. The RO, in a May 1998
rating decision, assigned a 30 percent evaluation from January 28,
1994. That evaluation has been continued in subsequent rating
actions. The veteran contends that he is entitled to a higher
evaluation.

The veteran's generalized anxiety disorder is rated under
Diagnostic Code 9400. New regulatory criteria with respect to
rating psychiatric disorders became effective November 7,1996. 38
C.F.R. 4.130, Diagnostic Code 9400 (2001).

Under the current criteria, a 100 percent evaluation requires total
occupational and social impairment, due to such symptoms as: gross
impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; memory
loss for names of close relatives, own occupation, or own name. A
70 percent evaluation is appropriate where there is occupational
and social impairment, with deficiencies in most areas, such as
work, school, family relations, judgment, thinking, or mood, due to
such symptoms as: suicidal ideation; obsessional rituals which
interfere with routine activities; speech intermittently illogical,
obscure, or irrelevant; near-continuous panic or depression
affecting the ability to function independently, appropriately, and
effectively; impaired impulse control (such as unprovoked
irritability with periods of violence); spatial disorientation;
neglect of personal appearance and hygiene; difficulty in adapting
to stressful circumstances (including work or a worklike setting);
inability to establish and maintain effective relationships.

A 50 percent evaluation contemplates occupational and social
impairment with reduced reliability and productivity due to such
symptoms as: flattened affect; circumstantial, circumlocutory, or
stereotyped speech; panic attacks more than once a week; difficulty
in understanding complex commands; impairment of short and long
term memory (e.g., retention of only highly learned material,
forgetting to complete tasks); impaired judgment; impaired abstract
thinking; disturbances of

- 8 - 

motivation and mood; difficulty in establishing and maintaining
effective work and social relationships. The current 30 percent
evaluation is appropriate where the evidence shows occupational and
social impairment with occasional decrease in work efficiency or
intermittent periods of inability to perform occupational tasks
(although generally functioning satisfactorily, with routine
behavior, self care, and conversation normal), due to such symptoms
as depressed mood, anxiety, suspiciousness, panic attacks (weekly
or less often), chronic sleep impairment, mild memory loss (such as
forgetting names, directions, recent events). 38 C.F.R. Part 4,
Diagnostic Code 9400 (2001).

Under the criteria in effect at the time the veteran's claim was
filed in January 1994, a 30 percent evaluation required definite
impairment in the ability to establish and maintain effective and
wholesome relationships with people. The psychoneurotic symptoms
result in such reduction in initiative, flexibility, efficiency and
reliability levels as to produce definite industrial impairment. A
50 percent evaluation contemplated that the ability to establisher
maintain effective or favorable relationships with people was
considerably impaired. By reason of psychoneurotic symptoms the
reliability, flexibility and efficiency levels are so reduced as to
result in considerable industrial impairment. A 70 percent
evaluation required that the ability to establish and maintain
effective or favorable relationships with people was severely
impaired. The psychoneurotic symptoms are of such severity and
persistence that there was severe impairment in the ability to
obtain or retain employment. A 100 percent evaluation required
either virtual isolation in the community, totally incapacitating
psychoneurotic symptoms bordering on gross repudiation of reality
with disturbed thought or behavioral processes associated with
almost all daily activities such as fantasy, confusion, panic and
explosions of aggressive energy resulting in profound retreat from
mature behavior, or the veteran must be demonstrably unable to
obtain or retain employment. 38 C.F.R. Part 4, Diagnostic Code 9400
(1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of Veterans
Appeals stated that the term "definite" in 38 C.F.R. 4.132 was
"qualitative" in character, whereas the other terms were
"quantitative" in character, and invited the Board to "construe"

- 9 -

the term "definite" in a manner that would quantify the degree of
impairment for purposes of meeting the statutory requirement that
the Board articulate "reasons or bases" for its decision. 38
U.S.C.A. 7104(d)(1)(West 1991). In a precedent opinion, dated
November 9, 1993, the General Counsel of the VA concluded that
"definite" is to be construed as "distinct, unambiguous, and
moderately large in degree." It represents a degree of social and
industrial inadaptability that is "more than moderate but less than
rather large." VAOPGCPREC 9-93 (Nov. 9, 1993). The Board is bound
by this interpretation of the term "definite." 38 U.S.C.A. 7104(c)
(West 1991).

In assessing the evidence of record, it is important to note that
the Global Assessment of Functioning (GAF) Scale score is a scale
reflecting the if psychological, social, and occupational
functioning on a hypothetical continuum of mental health-illness."
Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV). GAF is a
scale reflecting the "psychological, social, and occupational
functioning in a hypothetical continuum of mental health-illness."
[citing the American Psychiatric Association's DIAGNOSTIC AND
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF
scores ranging between 61 to 70 reflect some mild symptoms (e.g.,
depressed mood and mild insomnia) or some difficulty in social,
occupational, or school functioning (e.g., occasional truancy, or
theft within the household), but generally functioning pretty well,
and has some meaningful interpersonal relationships. Scores ranging
from 51 to 60 reflect moderate symptoms (e.g., flat affect and
circumstantial speech, occasional panic attacks) or moderate
difficulty in social, occupational, or school functioning (e.g.,
few friends, conflicts with peers or co- workers). Scores ranging
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation,
severe obsessional rituals, frequent shoplifting) or any serious
impairment in social, occupational or school functioning (e.g., no
friends, unable to keep a job). See Carpenter v. Brown, 8 Vet. App.
240, 242 (1995).

The veteran filed his claim to reopen in January 1994. In
evaluating the appellant's claim to an increased disability
evaluation for his generalized anxiety disorder, the Board notes
that the United States Court of Appeals for Veterans Claims (Court)

- 10-

has held that where the law or regulation changes after a claim has
been filed or reopened but before the administrative or judicial
appeal process has been concluded, the version most favorable to
the appellant should apply. Karnas, 1 Vet. App. at 313 (1991).
Accordingly, consideration will be given to both versions of the
regulations to determine which version is most favorable to the
appellant.

Upon review of the record, the Board notes that based upon the
facts in this case, neither the pre-November 1996 nor the post-
November 1996 rating criteria are deemed to be more favorable to
the appellant. Accordingly, the claim has been considered pursuant
to both sets of rating criteria for the applicable time periods in
an effort to ensure due process. See VAOGCPREC 3-2000.

After careful review of the evidence of record, the Board concludes
that entitlement to an initial disability evaluation in excess of
30 percent for generalized anxiety disorder is not warranted at any
time during the pendency of this appeal.

A January 1994 statement from a private physician (F.M.F., M.D.)
noted that the veteran had been seen erratically, beginning in 1982
with a diagnosis of chronic schizophrenia. The veteran had a
chronic headache of undetermined origin, and his overall
improvement had been only very mild, with a poor general prognosis.

The veteran underwent a VA psychiatric examination in November
1996, just before the new regulations took effect. This examination
was conducted pursuant to his claim for service connection. The
veteran reported that he was married, with three children, and he
had not worked in 15-20 years. The veteran was in contact, his
answers were vague and superficial but coherent and relevant. There
was no delusional material elicited, and no perceptive disorder
found. He was oriented in recent memory and not considered
impaired. There was no suicidal rumination detected. Anxiety was
noted to predominate. Judgment was preserved and the veteran
differentiated well between right and wrong. The diagnosis was
anxiety disorder, not otherwise specified. The GAF score was 75.

Considering the veteran's impairment under the regulations in
effect at the time, the November 1996 examination, particularly the
GAF score of 75, cannot serve to support an evaluation in excess of
30 percent; the considerable impairment in the ability to establish
or maintain effective or favorable relationships with people was
not shown, nor did the evidence establish that the reliability,
flexibility and efficiency levels are so reduced as to result in
considerable industrial impairment. The veteran received SSA
benefits; however, these were based upon a combination of physical
and mental disabilities.

A VA examination by a panel of two psychiatrists was conducted in
October 1997. The examiners interviewed the veteran and reviewed
the entire medical record, including a Social and Industrial Survey
conducted in November 1997, prior to filing their report. The
veteran reported only sporadic psychiatric treatment. During the
interview, his behavior was markedly voluntary. He made multiple
gestures reflecting anxiety. The veteran stated that he did not
remember what year he was born, that he had been married twice, or
the name of his treating psychiatrist. The veteran was completely
vague in describing his symptoms, mainly noting headaches,
depressive symptoms, and sleep and memory problems. The examiners
noted that he tried to appear restless and anxious. He did not
describe any hallucinations, and he was not delusional, suicidal or
homicidal. The examiners described his affect as inappropriate
because he exaggerated. He was oriented in person, but due to the
strong voluntary component involved, no objective evaluation could
be performed. It was the examiners' impression that the veteran
remembered much more than what he cared to say, and that his
intellectual functioning was maintained. Judgment was fair, but
insight was poor. The VA social worker, in his field examination,
noted that the veteran's neighbors described him as having a good
relationship with his wife, children and neighbors, and that the
veteran played baseball and otherwise got in and out of his house
normally. After reviewing the report of the Social and Industrial
survey, the examiners noted that the information that the veteran
himself gave to the social worker was not confirmed by collateral
information. The final diagnosis of the board of VA psychiatrists
was: malingering; schizophrenia, by history only; strong anti-
social features. The GAF score was 70-75.

- 12 -

The veteran's private psychiatrist, (Dr. J.A.J.) reported having
treated the veteran since 1976, provided a written statement dated
in June 1998. Dr. J.A.J. stated that the veteran was:

...found to be completely and severely sick due to his nervous
condition and this should be rated 100%. His condition is chronic
and permanent in nature- improvement is unlikely to occur and
patient needs indefinite psychiatric treatment. Is found to be
unable to handle funds- needs tutor. Prognosis is very severe.

The veteran's private psychiatrist also testified at a hearing at
the RO in January 1999. He noted that the veteran had
schizophrenia, which was worse every day and totally disabling. The
veteran's private psychiatrist stated that the veteran's disability
would continue to worsen, and that his highest GAF score was
between 20 and 30.

According to a VA psychiatric examination conducted in February
1999, the veteran stated that he was unemployed and lived with his
wife. The veteran complained of inability to sleep, headaches and
irritability. He was neither precise nor descriptive in his
history, symptoms, or complaints. On examination, he appeared
extremely anxious, confused and restless; the examiner noted that
this was a clear voluntary behavior. The veteran was alert and
oriented x 3. His affect was constricted, and his attention and
concentration were fair. He avoided eye contact. The veteran's
speech was clear and coherent, and he was not hallucinating. No
thought or perceptual disorders were elicited. He was not suicidal
or homicidal. Insight and judgment were fair. The veteran was
considered competent. The diagnosis was generalized anxiety
disorders The GAF score was 75. The examiner noted that the
veteran's present behavior should be considered as an exaggeration
of his condition, with secondary gain intentions.

- 13 - 

The veteran was recently examined by VA in February 2002. According
to the February 2002 VA psychiatric examination report, two VA
physicians examined the veteran. The physicians indicated in the
report that they reviewed the veteran's medical record and claims
folder prior to and after their examination of the veteran. The VA
physicians noted that the examination lasted approximately 15-
minutes during which the veteran was in full contact with reality.
There was no evidence of destructive or aggressive behavior. There
was no evidence of a thought disorder and the veteran was coherent,
relevant, and logical. He only complained of memory problems. There
was no evidence of active disorder of perception. The veteran was
no able to cooperate with the evaluation of cognitive nor sensorium
functions. At one point during the examination, the veteran
suddenly screamed and stated that he did not feel comfortable with
the questions. He put his head down on a desk and accepted the fact
that he was unable to continue with the examination. The veteran's
wife calmed him down. His insight and judgment were fair. The VA
physicians diagnosed the veteran with Generalized Anxiety Disorder
and assigned a GAF of 55. They also diagnosed the veteran with
chronic schizophrenia, undifferentiated type by record and
depression, not otherwise specified by record. The physicians
remarked that they concurred with the psychiatric diagnostic
impression recorded by the VA physicians in the October 1997
examination report. As noted above, the October 1997 VA physicians
provided the psychiatric diagnostic impression that the veteran was
malingering, with schizophrenia, by history only; and strong anti-
social features.

The case is striking in that Dr. J.A.J.'s opinion with respect to
the veteran's psychiatric impairment is diametrically opposed by
the conclusions of the six VA psychiatrists whose opinions are of
record. The Board has considered the statement and testimony of Dr.
J.A.J. to the effect that the veteran is totally disabled by severe
and long-standing psychiatric symptoms; however, we are more
persuaded by the consistent findings of the six VA examiners of
record, all of whom have described either exaggeration of symptoms
or malingering by the veteran. Their opinions, rendered
independently and over a seven-year period, provide a persuasive
view of the veteran's disability picture during that time. Based
upon those examination findings, particularly the GAF scores
consistently in the 70 to 75 range, the Board is

14 -

unable to find a basis to conclude that the veteran's service
connected generalized anxiety disorder merits a 50 percent
evaluation under the current regulations, which require objective
evidence of occupational and social impairment with reduced
reliability and productivity due to such symptoms as: flattened
affect; circumstantial, circumlocutory, or stereotyped speech;
panic attacks more than once a week; difficulty in understanding
complex commands; impairment of short and long term memory;
impaired judgment; impaired abstract thinking; disturbances of
motivation and mood; difficulty in establishing and maintaining
effective work and social relationships. In this regard, it is
important to note that the VA examiners, to include the recent
February 2002 VA physicians, have consistently reported that the
veteran has exaggerated his symptoms and/or malingered in an
apparent attempt to obtain benefits.

Although the February 2002 VA psychiatrists assigned a GAF of 55,
this by itself does not warrant a higher evaluation. They also
diagnosed the veteran with non- service-connected psychiatric
disorders. As noted previously, a GAF score is a scale reflecting
the "psychological, social, and occupational functioning on a
hypothetical continuum of mental health-illness." Richard, 9 Vet.
App. at 267 (citing DSM-IV), which includes service-connected and
nonservice-connected disorders. Scores ranging from 51 to 60
reflect moderate symptoms (e.g., flat affect and circumstantial
speech, occasional panic attacks) or moderate difficulty in social,
occupational, or school functioning (e.g., few friends, conflicts
with peers or co- workers). Even if the Board were to accept that
the GA.F score of 55 was based only on the veteran's service-
connected psychiatric disorder, it would not warrant a rating in
excess of 30 percent. 38 C.F.R. Diagnostic Code 9400 (1996 & 1999).

Accordingly, the Board finds that the record shows that the veteran
is not entitled to an evaluation in excess of 30 percent since
January 1994 under either the old or the new regulations governing
the rating of generalized anxiety disorder. 38 C.F.R. Diagnostic
Code 9400 (1996 & 1999). In this regard, see Fenderson v. West, 12
Vet. App. 119 (1999) (at the time of an initial rating, separate,
or staged, ratings can be assigned for separate periods of time
based on the facts found). The Board has also considered the
doctrine of reasonable doubt. In the regard, the Board has found

15 -

that, as the preponderance of the evidence is against an initial
rating in excess of 30 percent at any time, the doctrine is not for
application. See VCAA.

Finally, the Board has also given consideration to the potential
application of 38 C.F.R. 3.321(b)(1) (2001), which provides for
extra-schedular evaluations for exceptional cases. Here, however,
the evidence does not show an exceptional or unusual disability
picture as would render impractical the application of the regular
schedular rating standards, so as to require this type of
evaluation. See 38 C.F.R. 3.321. The current evidence of record
does not demonstrate that the veteran's generalized anxiety
disorder has resulted in frequent periods of hospitalization.
Moreover, there is no showing that it, by itself, interferes with
his occupation or daily activities. As noted above, the basis of
the veteran's SSA disability benefits is primarily due to
nonservice-connected disorders. Accordingly, with the lack of
evidence showing unusual disability not contemplated by the rating
schedule, the Board concludes that a remand to the RO, for referral
of this issue to the VA Central Office for consideration of an
extra-schedular evaluation, is not warranted.

ORDER

The appeal is denied.

BETTINA S. CALLAWAY 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 17 -



